Case 3:19-cv-19145-BRM-TJB Document 65 Filed 05/11/20 Page 1 of 3 PageID: 648



GURBIR S. GREWAL
ATTORNEY GENERAL OF NEW JERSEY
124 Halsey Street, 5 th Floor
P.O. Box 45029
Newark, NJ 07101
Attorney for Defendants, Gurbir S. Grewal, Jared M. Maples, New Jersey
Office of Homeland Security and Preparedness, Camden County Prosecutor's
Office, Jill S. Mayer, and Nevan Soumalis

By:     Bryan Edward Lucas (ID: 108462015)
        Deputy Attorney General
        (973) 648-7811
        Bryan.Lucas@law.njoag.gov

                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY
                           TRENTON VICINAGE

DAVID M. GRECO, individually and on Hon. Brian R. Martinotti, U.S.D.J.
behalf of others similarly situated, Hon. Tonianne J. Bongiovanni, U.S.M.J.

        Plaintiff,                               Docket No. 3:19-cv-19145
   v.                                                      CIVIL ACTION
GURBIR S. GREWAL, New Jersey                           NOTICE OF MOTION
Attorney General; JARED M. MAPLES,                  TO DISMISS PURSUANT TO
Director, New Jersey Office of Homeland            FED. R. CIV. P. 12(b)(1) AND (6)
Security and Preparedness; NEW
JERSEY OFFICE OF HOMELAND                           (ELECTRONICALLY FILED)
SECURITY AND PREPAREDNESS, a
Cabinet Level Department of the State of
New Jersey; CAMDEN COUNTY
PROSECUTOR’S OFFICE, a municipal
entity of the state of New Jersey; JILL S.
MAYER, Acting Camden County
Prosecutor; NEVAN SOUMILAS,
Assistant Camden County Prosecutor;

                                             1
Case 3:19-cv-19145-BRM-TJB Document 65 Filed 05/11/20 Page 2 of 3 PageID: 649




GLOUCESTER TOWNSHIP POLICE
DEPARTMENT, a Municipal Entity of
the State of New Jersey; BERNARD
JOHN      DOUGHERTY,          Detective,
Gloucester Township Police Department;
NICHOLAS C. AUMENDO, Patrolman,
Gloucester Township Police Department;
DONALD B. GANSKY, Detective
Sergeant, Gloucester Township Police
Department; WILLIAM DANIEL RAPP,
Detective, Gloucester Township Police
Department;     BRIAN       ANTHONY
TURCHI,       Patrolman,      Gloucester
Township Police Department; “JOHN
DOE #1" (a fictitious name); and “JOHN
DOES 2-10” (fictitious names),

      Defendants.

To:   United States District Court
      District of NJ – Trenton Vicinage
      Clarkson S. Fisher Building & U.S. Courthouse
      402 East State Street
      Trenton, NJ 08608

      Albert J. Rescinio, Esq.
      1500 Allaire Avenue, Suite 101
      Ocean, NJ 07712

      Vincent P. Sarubbi , Esq.
      Daniel Joseph Defiglio, Esq.
      Archer & gGeiner
      One Centennial Square
      Haddonfield, NJ 08033

      Howard L. Goldberg, Esq.
      First Assistant County Counsel
      Camden County Counsel’s Office
                                           2
Case 3:19-cv-19145-BRM-TJB Document 65 Filed 05/11/20 Page 3 of 3 PageID: 650



      Courthouse, 14th Floor
      530 Market Street
      Camden, New Jersey 08102-1375

      PLEASE TAKE NOTICE that on June 15, 2020, or as soon thereafter as

counsel may be heard, the undersigned attorney for the Defendants, Gurbir S. Grewal,

Jared M. Maples, New Jersey Office of Homeland Security and Preparedness,

Camden County Prosecutor's Office, Jill S. Mayer, and Nevan Soumalis, will move

before the Honorable Brian R. Martinotti, U.S.D.J., for an Order dismissing all claims

against these Defendants pursuant to Fed. R. Civ. P. 12(b)(1) and (6);

      PLEASE TAKE FURTHER NOTICE that the undersigned shall rely upon

the attached brief in support of the motion.

      PLEASE TAKE FURTHER NOTICE that pursuant to Fed. R. Civ. P. 78,

oral argument is not requested.

      A proposed form of Order is attached.

                                               GURBIR S. GREWAL
                                               ATTORNEY GENERAL OF NEW
                                               JERSEY

                                       By:     /s/ Bryan Edward Lucas
                                               Bryan Edward Lucas
                                               Deputy Attorney General

DATE: May 11, 2020




                                          3
